 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER NATHANIEL                             No. 2:16-cv-1341 JAM DB P
      WASHINGTON,
12
                           Plaintiff,
13                                                      ORDER
             v.
14
      YOUNG, et al.,
15
                           Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action

19   pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendants violated his rights under the Eighth

20   Amendment. The court has determined that this case will benefit from a settlement conference.

21   Therefore, this case will be referred to Magistrate Judge Carolyn K. Delaney to conduct a

22   settlement conference at the U. S. District Court, 501 I Street, Sacramento, California 95814 in

23   Courtroom #24 on October 31, 2019 at 1:00 p.m. A separate order and writ of habeas corpus ad

24   testificandum will issue concurrently with this order.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. The parties’ joint request for settlement conference and discovery stay (ECF No. 103)

27                is granted;

28   ////
 1          2. Discovery is stayed pending the outcome of the settlement conference scheduled for

 2              October 31, 2019. In the event that the case is not resolved at the settlement

 3              conference, the parties may move to amend the deadlines set forth in the discovery and

 4              scheduling order (ECF No. 100).

 5          3. This case is set for a settlement conference before Magistrate Judge Carolyn K.

 6              Delaney on October 31, 2019 at 1:00 p.m. at the U. S. District Court, 501 I Street,

 7              Sacramento, California 95814 in Courtroom #24.

 8          4. Parties are instructed to have a principal with full settlement authority present at the

 9              Settlement Conference or to be fully authorized to settle the matter on any terms. The

10              individual with full authority to settle must also have “unfettered discretion and

11              authority” to change the settlement position of the party, if appropriate. The purpose

12              behind requiring the attendance of a person with full settlement authority is that the

13              parties’ view of the case may be altered during the face to face conference. An

14              authorization to settle for a limited dollar amount or sum certain can be found not to

15              comply with the requirement of full authority to settle1.

16          5. Parties are directed to submit confidential settlement statements no later than October

17              24, 2019 to ckdorders@caed.uscourts.gov. Plaintiff shall mail his confidential

18

19
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has
     the authority to order parties, including the federal government, to participate in mandatory
20   settlement conferences… .” United States v. United States District Court for the Northern
     Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad
21   authority to compel participation in mandatory settlement conference[s].”). The term “full
22   authority to settle” means that the individuals attending the mediation conference must be
     authorized to fully explore settlement options and to agree at that time to any settlement terms
23   acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653
     (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th
24   Cir. 1993). The individual with full authority to settle must also have “unfettered discretion and
     authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l.,
25   Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
26   Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a
     person with full settlement authority is that the parties’ view of the case may be altered during the
27   face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
     amount or sum certain can be found not to comply with the requirement of full authority to settle.
28   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                          2
 1   settlement statement Attn: Magistrate Judge Carolyn K. Delaney, USDC CAED, 501 I

 2   Street, Suite 4-200, Sacramento, California 95814 so it arrives no later than October

 3   24, 2019. The envelope shall be marked “CONFIDENTIAL SETTLEMENT

 4   STATEMENT.” Parties are also directed to file a “Notice of Submission of

 5   Confidential Settlement Statement” (See L.R. 270(d)).

 6

 7   Settlement statements should not be filed with the Clerk of the Court nor served on

 8   any other party. Settlement statements shall be clearly marked “confidential” with

 9   the date and time of the settlement conference indicated prominently thereon.

10

11   The confidential settlement statement shall be no longer than five pages in length,

12   typed or neatly printed, and include the following:

13                         a. A brief statement of the facts of the case.

14                         b. A brief statement of the claims and defenses, i.e., statutory

15                             or other grounds upon which the claims are founded; a

16                             forthright evaluation of the parties’ likelihood of prevailing

17                             on the claims and defenses; and a description of the major

18                             issues in dispute.

19                         c. A summary of the proceedings to date.

20                         d. An estimate of the cost and time to be expended for further
21                             discovery, pretrial, and trial.

22                         e. The relief sought.

23                         f. The party’s position on settlement, including present

24                             demands and offers and a history of past settlement

25                             discussions, offers, and demands.

26                         g. A brief statement of each party’s expectations and goals for
27                             the settlement conference, including how much a party is

28                             willing to accept and/or willing to pay.
                                            3
 1                                                  h. If the parties intend to discuss the joint settlement of any

 2                                                         other actions or claims not in this suit, give a brief

 3                                                         description of each action or claim as set forth above,

 4                                                         including case number(s) if applicable.

 5             6. Judge Delaney or another representative from the court will be contacting the parties

 6                  either by telephone or in person, approximately two weeks prior to the settlement

 7                  conference, to ascertain each party’s expectations of the settlement conference.

 8   Dated: August 21, 2019

 9

10

11

12

13

14

15

16

17
     DLB:12
18   DLB1/Orders/Prisoner-Civil rights/wash1341.set.conf

19

20
21

22

23

24

25

26
27

28
                                                                       4
